EXHIBIT 10.2
 
THIS WARRANT AND THE SHARES OF COMMON STOCK WHICH MAY BE PURCHASED PURSUANT TO
THE EXERCISE OF THIS WARRANT HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE “ACT”), AND SUCH SECURITIES MAY NOT BE OFFERED, SOLD,
TRANSFERRED, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF SUCH REGISTRATION OR AN
EXEMPTION THEREFROM UNDER THE ACT AND THE RULES AND REGULATIONS THEREUNDER.
 
THIS WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT ARE
SUBJECT TO THE TERMS AND CONDITIONS OF A PURCHASE AGREEMENT DATED JULY 25, 2007,
AS AMENDED, BY AND AMONG THE COMPANY AND THE PURCHASERS NAMED THEREIN.  A COPY
OF SUCH AGREEMENT WILL BE FURNISHED TO THE RECORD HOLDER OF THIS WARRANT WITHOUT
CHARGE UPON WRITTEN REQUEST TO THE COMPANY AT ITS PRINCIPAL PLACE OF BUSINESS.
 
THE SECURITIES REPRESENTED HEREBY MAY BE SUBJECT TO THE TERMS AND CONDITIONS OF
AN AMENDED AND RESTATED SHAREHOLDERS AGREEMENT WHICH MAY PLACE CERTAIN
RESTRICTIONS ON THE VOTING OF SUCH SECURITIES (INCLUDING THE GRANT OF AN
IRREVOCABLE PROXY RELATIVE TO VOTING MATTERS).  A COPY OF SUCH AGREEMENT WILL BE
FURNISHED TO THE RECORD HOLDER OF THIS SECURITY WITHOUT CHARGE UPON WRITTEN
REQUEST TO THE COMPANY AT ITS PRINCIPAL PLACE OF BUSINESS.
 


 

--------------------------------------------------------------------------------


 
No. W-A8-___
Void After Expiration Date
 
(as defined below)

 
WARRANT


TO PURCHASE COMMON STOCK OF


MTM TECHNOLOGIES, INC.


Dated July 25, 2007


 
THIS WARRANT CERTIFIES THAT, for value received, ________, or its permitted
transferees (the “Holder”) is entitled to purchase from MTM TECHNOLOGIES, INC.,
a New York corporation (the “Company”), up to the number of fully paid and
nonassessable shares (the “Shares”) of Common Stock, $.001 par value per share,
of the Company, as further described and defined below.  Capitalized terms used
herein and not otherwise defined shall have the meanings ascribed to such terms
in that certain Purchase Agreement, dated July 25, 2007, as amended, by and
among the Company, the Holder and the purchasers named therein (the “Purchase
Agreement”).
 
Section  1.  Number of Shares.  The maximum number of shares of Common Stock
which may be purchased upon the exercise of this Warrant is ____.


Section  2.  Exercise Price.  The price per share at which the Holder may
purchase the Common Stock shall be $1.2947 per share (the “Exercise Price”), as
adjusted from time to time in accordance with Section 6 hereof.


Section  3.  Expiration Date.  This Warrant shall expire at 5:00 p.m. New York
Time on July 25, 2011 (the “Expiration Date”).  On the Expiration Date, all
rights of the Holder to purchase Common Stock pursuant to this Warrant shall
immediately terminate.


Section  4.  Exercise and Payment.
 
Section  4.1  Exercise. The purchase rights represented by this Warrant may be
exercised by the Holder, in whole or in part at any time, by the surrender of
this Warrant (together with a duly executed notice of exercise in the form
attached hereto as Exhibit A-1) at the principal office of the Company, and by
the payment to the Company, by wire transfer of immediately available funds, of
an amount equal to the aggregate Exercise Price of the Shares being purchased.


Section  4.2  Net Issue Election.  The Holder may elect to receive, without the
payment by the Holder of any additional consideration, shares equal to the value
of this Warrant or any portion hereof by the surrender of this Warrant or such
portion (together with a duly executed notice of exercise in the form attached
hereto as Exhibit A-2) at the principal office of the Company.  Thereupon, the
Company shall issue to the Holder such number of shares of Common Stock as is
computed using the following formula:
 
2

--------------------------------------------------------------------------------


 
X = Y (A-B)
A
Where
 



 
X =
the number of shares of Common Stock to be issued to the Holder pursuant to this
Section  4.2.

 
 
Y =
the number of shares of Common Stock covered by this Warrant in respect of which
the net issue election is made pursuant to this Section  4.2.



 
A =
the Fair Market Value of one share of Common Stock, as determined in accordance
with Section  7 herein, as at the time the net issue election is made pursuant
to this Section  4.2.



 
B =
the Exercise Price in effect under this Warrant at the time the net issue
election is made pursuant to this Section  4.2.



Section  4.3  Stock Certificates.  In the event of the exercise of all or any
portion of this Warrant, certificates for the shares of Common Stock so
purchased shall be delivered to the Holder by the Company at the Company's own
expense (including the payment by the Company of any applicable issue taxes or
governmental charges imposed in connection with the issuance or delivery of the
Common Stock) within a reasonable time, which shall in no event be later than
ten (10) days thereafter and, unless this Warrant has been fully exercised or
has expired, a new Warrant representing the Shares with respect to which this
Warrant shall not have been exercised shall also be issued to the Holder within
such time.
 
If this Warrant shall be surrendered for exercise within any period during which
the transfer books for shares of the Common Stock or other securities
purchasable upon the exercise of this Warrant are closed for any purpose, the
Company shall not be required to make delivery of certificates for the
securities purchasable upon such exercise until the date of the reopening of
said transfer books.


Section  5.  Stock Fully Paid; Reservation of Shares.  All of the Shares
issuable upon the exercise of this Warrant will, upon issuance and receipt of
the Exercise Price therefor, be duly authorized, validly issued, fully paid and
nonassessable with no personal liability attaching to the ownership thereof, and
free and clear of all taxes, liens, encumbrances and charges with respect to the
issue thereof.  During the period within which this Warrant may be exercised,
the Company shall at all times have authorized and reserved for issuance
sufficient shares of its Common Stock to provide for the exercise of this
Warrant.


Section  6.  Adjustment of Exercise Price and Number of Shares.  The number and
kind of securities purchasable upon the exercise of this Warrant and the
Exercise Price therefor
 
3

--------------------------------------------------------------------------------


 
shall be subject to adjustment from time to time upon the occurrence of certain
events, as follows:
 
Section  6.1  Adjustments for Subdivisions of Common Stock.  If the number of
shares of Common Stock outstanding at any time is increased by a stock dividend
payable in shares of Common Stock or by a subdivision or split up of stock, then
the Exercise Price then in effect shall, concurrently with the effectiveness of
such dividend, subdivision or split up, be proportionately decreased and the
number of shares of Common Stock issuable upon exercise of this Warrant shall be
increased in proportion to such increase of outstanding shares of Common Stock.


Section  6.2  Adjustments for Combinations Common Stock.  If the number of
shares of Common Stock outstanding at any time is decreased by a combination of
the outstanding shares of Common Stock, then the Exercise Price then in effect
shall, concurrently with the effectiveness of such combination, be
proportionately increased and the number of shares of Common Stock issuable upon
exercise of this Warrant shall be decreased in proportion to such decrease in
outstanding shares of Common Stock.


Section  6.3  Adjustments for Reclassification, Exchange and Substitution.  Upon
a Notice Event (as defined below), if the Common Stock issuable upon exercise of
this Warrant shall be changed into the same or a different number of shares of
any other class or classes of stock, whether by capital reorganization, merger,
reclassification or otherwise (other than a subdivision or combination of shares
provided for above) this Warrant shall thereafter be exercisable into, in lieu
of the number of shares of Common Stock which the Holder would otherwise have
been entitled to receive, a number of shares of such other class or classes of
stock equivalent to the number of shares of Common Stock that would have been
subject to receipt by the Holder upon exercise of this Warrant immediately
before that change.


Section  6.4  Notice of Certain Events. In the event (each, a “Notice
Event”):  (a) the Company authorizes the issuance to all holders of Common Stock
rights or warrants to subscribe for or purchase shares of its capital stock, or
any other subscription rights or warrants; (b) the Company authorizes the
distribution to all holders of Common Stock evidences of indebtedness or assets
or other securities; (c) of any capital reorganization or reclassification of
Common Stock, other than a subdivision or combination of the outstanding Common
Stock and other than a change in par value of the Common Stock; (d) of any
liquidation or merger to which the Company is a party and for which approval of
any of the Company's holders of Common Stock is required, other than a
consolidation or merger in which the Company is the continuing corporation and
that does not result in any reclassification or change of the shares of Common
Stock issuable upon the exercise of this Warrant; (e) of the conveyance or
transfer of the Company's properties and assets, substantially as an entirety;
or (f) of the Company's voluntary or involuntary dissolution, liquidation or
winding-up; then, in each case, the Company shall cause to be mailed by
certified mail to the Holder, at least 10 days prior to the applicable record or
effective date hereinafter specified, a notice stating the material terms
relating to the exercise of the Warrants, the name, title and telephone number
of a
 
4

--------------------------------------------------------------------------------


 
Company representative who shall be available to answer any questions relating
to such exercise and the dates as of which (i) the holders of Common Stock of
record will be entitled to receive any such rights, warrants or distributions
are to be determined, (ii) such Notice Event is expected to become effective and
(iii) that Holders of record of Warrants shall be entitled to exchange or sell
their shares of Common Stock issuable upon the exercise of this Warrant for
securities or other property, if any, deliverable upon such Notice Event.  In
addition, if the Company receives written notice that a purchase, tender or
exchange offer has been made to the holders of more than 50% of the outstanding
Common Stock, the Company shall give the Holder reasonable notice (but will not
be required to give not more than 10 days notice) thereof.


Section  7.  Fractional Shares.  No fractional shares of Common Stock will be
issued in connection with any exercise hereunder.  In lieu of such fractional
shares the Company shall make a cash payment therefor based upon the fair market
value of the Common Stock on such date as determined by the board of directors
of the Company (the “Board of Directors”).


Section  8.  Preemptive Rights.


(a) The Holder shall be entitled to purchase its pro rata share (calculated by
multiplying the number of securities issued in such equity offering including
those issued pursuant to this Section 8 by a fraction, the numerator of which is
the number of shares equal to the sum of (x) the number of issued and
outstanding shares of Common Stock then held by the Holder, plus (y) the total
number of shares of Common Stock issuable upon the exercise, conversion or
exchange of all warrants or other rights to subscribe for or to purchase, or any
options for the purchase of, Common Stock or any stock or security convertible
into or exchangeable for Common Stock (such warrants, rights or options being
called “Options” and such convertible or exchangeable stock or securities being
called “Convertible Securities”) that are issued and outstanding at such time
that are then held by the Holder (the sum of (x) and (y), a “Fully Diluted
Basis”) and the denominator of which is the number of shares of Common Stock
held by all such holders of securities of the Company on a Fully Diluted Basis)
of any future private equity offering by the Company.


(b) Notwithstanding anything contained in this Section 8(a) to the contrary, the
preemptive rights of the Holder shall not apply to (a) shares of Common Stock
sold to, or options to purchase Common Stock granted by the Company to,
employees, consultants, officers, or directors of the Company pursuant to any
option plan, agreement or other arrangement duly adopted by the Company and
approved by a majority of the Board of Directors; (b) any shares of Common Stock
upon the conversion of shares of Series A Preferred Stock; (c) any shares of
Common Stock pursuant to which the Series A Conversion Price (as such term is
defined in the Existing Certificate) is adjusted under Section 6; (d) any shares
of Common Stock issued pursuant to the exchange, conversion or exercise of any
Options or Convertible Securities that have previously been incorporated into
computations hereunder on the date when such Options or Convertible Securities
were issued; (e) the issuance and sale of securities in connection
 
5

--------------------------------------------------------------------------------


 
with a strategic investment or similar transaction approved by a majority of the
Board of Directors; (f) securities issued for consideration other than cash
pursuant to a merger, consolidation or similar business combination or
acquisition of assets as approved by a majority of the Board of Directors;
(g) the issuance of shares in connection with a firm commitment underwritten
public offering of Common Stock with a nationally recognized investment banking
firm at a price per share offered to the public of at least $5.00 per share of
Common Stock which results in gross cash proceeds to the Company of at least
$25,000,000; (h) any shares of Series A Preferred Stock issued in the form of a
dividend to any holder of Series A Preferred Stock; and (i) any shares of Common
Stock issued on exercise of any warrants issued by the Company, on or prior to
the date of issuance of this Warrant, warrants issued in connection with the
issuance of Series A-7 Preferred Stock and warrants issued in connection with
subordinated debt of the Company outstanding on the date of issuance of this
Warrant.


Section  9.  Restrictions on Transfer.
 
Section  9.1  Transfer.  The Holder may transfer this Warrant and the shares of
Common Stock issuable upon exercise of this Warrant, and the rights and
obligations attached thereto, so long as (a) any such transfer(s) comply with
applicable securities laws and (b) unless such securities have been registered
in accordance with applicable securities laws and transferred pursuant to a
non-private, open market transaction on the securities exchange on which the
Company’s Common Stock is listed, if such transferee is not a United States
citizen or an entity formed under the laws of a U.S. jurisdiction, the Holder
obtains the Company’s consent for such transfer (which shall not be unreasonably
withheld).


Section  9.2  Restrictive Legend.  Unless a registration statement is in effect
with respect thereto, each certificate representing (i) the Shares and (ii) any
other securities issued in respect of the Shares upon any stock split, stock
dividend or recapitalization (collectively, the “Restricted Securities”), shall
be endorsed as follows:


THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”), AND SUCH SECURITIES MAY NOT BE OFFERED, SOLD, TRANSFERRED,
PLEDGED OR HYPOTHECATED IN THE ABSENCE OF SUCH REGISTRATION OR AN EXEMPTION
THEREFROM UNDER THE ACT AND THE RULES AND REGULATIONS THEREUNDER.
 
THIS SECURITY IS SUBJECT TO THE TERMS AND CONDITIONS OF A PURCHASE AGREEMENT
DATED JULY 25, 2007, AS AMENDED, BY AND AMONG THE COMPANY AND THE PURCHASERS
NAMED THEREIN.  A COPY OF SUCH AGREEMENT WILL BE FURNISHED TO THE RECORD HOLDER
OF THIS WARRANT WITHOUT CHARGE UPON WRITTEN REQUEST TO THE COMPANY AT ITS
PRINCIPAL PLACE OF BUSINESS.
 

 
 
6

--------------------------------------------------------------------------------


 
THIS SECURITY MAY BE SUBJECT TO THE TERMS AND CONDITIONS OF AN AMENDED AND
RESTATED SHAREHOLDERS AGREEMENT WHICH MAY PLACE CERTAIN RESTRICTIONS ON THE
VOTING OF SUCH SECURITIES (INCLUDING THE GRANT OF AN IRREVOCABLE PROXY RELATIVE
TO VOTING MATTERS).  A COPY OF SUCH AGREEMENT WILL BE FURNISHED TO THE RECORD
HOLDER OF THIS SECURITY WITHOUT CHARGE UPON WRITTEN REQUEST TO THE COMPANY AT
ITS PRINCIPAL PLACE OF BUSINESS.

 
Section  10.  No Rights of Stockholders.  This Warrant does not entitle the
Holder to any voting rights as a stockholder of the Company prior to the
exercise of the Warrant.  Nothing in this Warrant shall obligate the Holder to
exercise this Warrant, it being understood that the decision as to whether to
exercise the Warrant shall be made exclusively by the Holder.


Section  11.  No Impairment.  The Company will not, by amendment of its
Certificate of Incorporation, as amended and restated, or through any
reorganization, transfer of assets, consolidation, merger, dissolution, issue or
sale of securities or any other voluntary action, avoid or seek to avoid the
observance or performance of any of the terms to be observed or performed
hereunder by the Company, but it will at all times in good faith assist in the
carrying out of all of the provisions of this Warrant and in the taking of all
such action as may be necessary or appropriate in order to protect the rights of
the holder of this Warrant against impairment.


Section  12.  Loss, Theft, Destruction or Mutilation of Warrant.  Upon receipt
by the Company of evidence reasonably satisfactory to it of the loss, theft,
destruction or mutilation of this Warrant, and in case of loss, theft or
destruction, of indemnity or security reasonably satisfactory to it, and upon
surrender and cancellation of this Warrant, if mutilated, the Company will make
and deliver a new Warrant of like tenor and dated as of such cancellation, in
lieu of this Warrant.


Section  13.  Saturdays, Sundays, Holidays, etc.  If the last or appointed day
for the taking of any action or the expiration of any right required or granted
herein shall be a Saturday or a Sunday or shall be a legal holiday, then such
action may be taken or such right may be exercised on the next succeeding day
not a Saturday or a Sunday or a legal holiday.


Section  14.  Miscellaneous.
 
Section  14.1  Governing Law.  This Warrant shall be governed by and construed
in all respects in accordance with the laws of the State of New York, without
giving effect to the conflicts of laws provisions thereof.


Section  14.2  Entire Agreement; Amendment.  Each party hereby acknowledges that
no other party or any other person or entity has made any promises, warranties,
 
7

--------------------------------------------------------------------------------


 
understandings or representations whatsoever, express or implied, not contained
in the Transaction Documents and acknowledges that it has not executed this
Warrant in reliance upon any such promises, representations, understandings or
warranties not contained herein or therein and that the Transaction Documents
supersede all prior agreements and understandings between the parties with
respect thereto.  There are no promises, covenants or undertakings other than
those expressly set forth or provided for in the Transaction Documents.  Neither
this Warrant nor any term hereof may be amended, waived, discharged, or
terminated other than by a written instrument signed by a 63% in Interest
Purchasers and the Company.  Any amendment, waiver, discharge or termination so
made or effected shall be binding upon all of the Holders.
 
Section  14.3  Successors and Assigns.  Except as otherwise provided herein, the
provisions hereof shall inure to the benefit of, and be binding upon, the
permitted successors and assigns, heirs, executors, and administrators of the
Company and the Holder.
 
Section  14.4  Severability.  Whenever possible, each provision of this Warrant
will be interpreted in such manner as to be effective and valid under applicable
law, but if any provision of this Warrant is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Warrant will be
reformed, construed and enforced in such jurisdiction to the greatest extent
possible to carry out the intentions of the parties hereto.
 
Section  14.5  Notices, etc.  All notices and other communications required or
permitted hereunder shall be in writing and shall be mailed by registered or
certified mail, postage prepaid, by overnight courier, or otherwise delivered by
hand or by messenger or sent by facsimile and confirmed by mail, addressed:
 
(i)  if to the Company, at to MTM Technologies, Inc., 1200 High Ridge Road,
Stamford, Connecticut 06905, Attention: Chief Executive Officer; and


(ii)  if to the Holder, at the address of such Holder set forth on the signature
page of this Warrant.
 
All notices shall be effective upon receipt.
 
Section  14.6  Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.


Section  14.7  Titles and Subtitles.  The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.
 
8

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the undersigned have executed this Warrant as of the date
first above written.





 
MTM TECHNOLOGIES, INC.
 
 
 
 
By:
   
Name:
Title:
J.W. Braukman
SVP and Chief Financial Officer

 
 
Signature Page to Warrant


--------------------------------------------------------------------------------


 
WARRANT HOLDER:


[                ].
 
By:
[                       ]

 

 
By:
     
Name:
Title:

 
Signature Page to Warrant


--------------------------------------------------------------------------------


 
THE EXERCISE OF THIS WARRANT IS SUBJECT TO THE APPLICABLE
PROVISIONS OF THE HART-SCOTT-RODINO ANTITRUST
 IMPROVEMENTS ACT OF 1976, AS AMENDED


EXHIBIT A-1


NOTICE OF EXERCISE




 


TO:         MTM Technologies, Inc.
1200 High Ridge Road
Stamford, Connecticut 06905
Attention: Chief Executive Officer
 
 
1.  The undersigned hereby elects to purchase _________ shares of Common Stock,
par value $.001 per share, of MTM TECHNOLOGIES, INC. pursuant to the terms of
this Warrant, and tenders herewith payment of the purchase price of such shares
in full.


2.  Please issue a certificate or certificates representing said shares of
Common Stock in the name of the undersigned or in such other name as is
specified below:




 

 
(Name)
 
 
 
(Address)





 

     
(Signature)
             
Title:
 






 
(Date)

 
A-1

--------------------------------------------------------------------------------




THE EXERCISE OF THIS WARRANT IS SUBJECT TO THE APPLICABLE
PROVISIONS OF THE HART-SCOTT-RODINO ANTITRUST
IMPROVEMENTS ACT OF 1976, AS AMENDED


EXHIBIT A-2


NET ISSUE NOTICE OF EXERCISE




TO:         MTM Technologies, Inc.
1200 High Ridge Road
Stamford, Connecticut 06905
Attention: Chief Executive Officer
 


1.      The undersigned hereby elects to purchase _________ shares of Common
Stock, par value $.001 per share, of MTM TECHNOLOGIES, INC. pursuant to the
terms of this Warrant, and hereby elects under Section 4.2 of this Warrant to
surrender the right to purchase _______ shares of Common Stock pursuant to this
Warrant for a net issue exercise with respect to ________ shares of Common
Stock.


2.      Please issue a certificate or certificates representing said shares of
Common Stock in the name of the undersigned or in such other name as is
specified below:

 

 
(Name)
 
 
 
(Address)

 
 
 

     
(Signature)
             
Title:
 






 
(Date)


 
A-2

--------------------------------------------------------------------------------


 
EXHIBIT B


ASSIGNMENT FORM
(To be signed only upon transfer of Warrant)



FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
______________________________, whose address is _____________________, the
right represented by the attached Warrant to purchase _________ shares of Common
Stock of MTM TECHNOLOGIES, INC., to which the attached Warrant relates.
 
Dated:____________________
 

 



     
(Signature must conform in all respects to name of Holder as specified on the
face of the Warrant)
             
(Address)





Signed in the presence of:
     





B-1

--------------------------------------------------------------------------------





